May 29, 2015 Via Edgar and Via Email @ berenshteyna@sec.gov Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn:Alla Berenshteyn and Jeffrey Reidler Re: ULURU Inc. Registration Statement on Form S-1, as amended Filed May 13, 2015 File No. 333-204132 Dear Ms. Berenshteyn and Mr. Riedler: Pursuant to Rule 461 of the Securities Act of 1933, as amended, ULURU Inc., a Nevada corporation (the "Company"), hereby requests that the effective date of the Company's above-referenced Registration Statement on Form S-1, be accelerated so that it will become effective at 5:00 p.m. Eastern time, on Thursday, June 4, 2015 or as soon as practicable thereafter. The Company hereby acknowledges the following: § should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; § the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and § the Company may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions regarding this request, please feel free to call Bryan Allen, Esq. of Parr Brown Gee & Loveless, PC at 801-257-7963 or the undersigned at 214-905-5145. Sincerely, ULURU Inc. By: /s/ Terrance K. Wallberg Terrance K. Wallberg Vice President, Chief Financial Officer, Secretary and Treasurer cc: Bryan Allen, Esq. (Parr Brown Gee & Loveless, PC) 4452 Beltway Drive ●Addison, TX75001 Phone: 214-905-5145 ● Fax: 214-905-5130 ● Web: www.uluruinc.com
